103 F.3d 121
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mario Alonso MARQUEZ-RAMOS, a/k/a Cheeseman, Defendant-Appellant.
No. 96-6622.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 19, 1996.

Mario Alonso Marquez-Ramos, Appellant Pro Se.
David Bernard Smith, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders denying his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214, and motion for return of property.  We have reviewed the record and the district court's opinions accepting the recommendations of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Marquez-Ramos, Nos.  CR-90-303-S;  CA-94-209-4 (M.D.N.C. Oct. 24, 1995;  Apr. 4, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED